Citation Nr: 9904938	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-45 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for schizophrenia, paranoid type, prior to March 27, 
1997.

2.  Entitlement to a disability rating in excess of 70 
percent for schizophrenia, paranoid type, from March 27, 
1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in June 1994.  That decision denied the 
veteran's claim entitlement to an increased rating above 10 
percent for schizophrenia, paranoid type, and entitlement to 
a total rating based on individual unemployability.  The 
denials were duly appealed.

The veteran was granted a 70 percent disability rating for 
schizophrenia, paranoid type by a rating decision in March 
1998, effective from March 27, 1997.  He was granted a total 
rating based on individual unemployability by a rating 
decision in June 1998, effective from March 27, 1997.  He has 
not noted disagreement with the effective date of that grant 
of benefits.  Therefore, the issue of the propriety of the 
effective date is not currently before the Board.  Grantham 
v. Brown, 114 F .3d 1156 (1997).

The Court of Veterans Appeals (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of 
entitlement to a disability rating greater than 10 percent 
for schizophrenia, paranoid type, for the period prior to 
March 27, 1997 remains in appellate status, as does the issue 
of entitlement to a rating greater than 70 percent after that 
period.


FINDINGS OF FACT

1.  During the appeals period prior to March 27, 1997, the 
veteran's schizophrenia, paranoid type, was manifested by a 
blunted affect which was, at times, inappropriate, checking 
behavior-as a symptom of obsessive-compulsive disorder, 
intermittent delusions, and at times paranoid ideation, and 
symptomatology resulting in an inability to maintain 
employment.

2. Current manifestations of the veteran's service connected 
schizophrenia, paranoid type, result in total industrial 
inadaptability.  He is incapable of employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for 
schizophrenia, paranoid type, prior to March 27, 1997 have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.130, 4.132 Diagnostic Code (DC) 9203 (1996); 38 C.F.R. 
§§ 4.130, 4.132 DC 9203 (1998).

2.  The criteria for a 100 percent rating for schizophrenia, 
paranoid type, have been met from March 27, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
4.132 Diagnostic Code (DC) 9203 (1996); 38 C.F.R. §§ 4.130, 
4.132 DC 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Upon review of the record, the Board concludes that the 
veteran's claims for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 
Vet App 308 (1991).

Regulations as of November 1996

The Rating Schedule, prior to amendments effective in 
November 1996, provided a "General Rating Formula for 
Psychotic Disorders."  A 100 percent disability rating was 
provided where active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent rating was provided where there was lesser 
symptomatology such as to produce severe social and 
industrial inadaptability, a 50 percent evaluation was 
assigned where there was considerable impairment of social 
and industrial adaptability.  A 30 percent evaluation was 
assigned with definite impairment in social and industrial 
adaptability.  A 10 percent evaluation was assigned with mild 
impairment of social and industrial adaptability.  See 38 
C.F.R. § 4.132, DC 9203 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (Court) held that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  38 
U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  Vet. Affairs Op. Gen. Couns. Prec. 9-93 
(Nov. 9, 1993), 57 Fed. Reg. 4753 (1994).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

In evaluating impairment resulting from psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  The principle of social 
and industrial inadaptability, the basic criterion for rating 
disabilities from mental disorders, contemplates those 
abnormalities of conduct, judgment and emotional reaction 
which affect economic adjustment, i.e., which produces 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).

The severity of a disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of a 
disability are time lost from gainful work and a decrease in 
work efficiency.  The record and history of complaints are 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report in the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Regulations Post November 1996

Following the November 1996 amendments to the Rating 
Schedule, a 100 percent rating is assigned where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation,  or own name.  See 
61 Fed Reg. 52700-52702 (1996) codified at 38 C.F.R. § 4.130, 
DC 9203 (1998).

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function, independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 10 percent rating is provided where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. Id.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered.  The evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on an 
examiner's assessment of the level of disability at the 
moment of the examination.  The level of disability from a 
mental disorder the extent of social impairment is 
considered, but an evaluation shall not be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126 (a, b) 
(1998).

History

Review of the veteran's service medical records reveals that 
he was discharged from service subsequent to a Medical Board.  
The Medical Board diagnosis was schizophrenic reaction, 
paranoid type, manifested by blunting of affect, loosening of 
associations, autistic thoughts, ambivalence, paranoid 
delusions, feelings of omnipotence, obsessive and delusional 
guilt feelings with manifest compulsivity and psychotic use 
of denial.  His impairment was noted to be marked for 
military duty and severe for civilian or industrial 
placement.

In October 1969 the veteran was granted service connection 
for schizophrenic reaction, paranoid, and rated at 30 percent 
disabled.

The veteran was first examined by VA in August 1971.  At that 
time he reported that he was given a medical discharge 
because of a psychiatric disorder.  He had lived at home with 
his parents and brother, until May 1970.  He was currently 
living alone in an apartment.  He had been seeing a 
psychiatrist on a once weekly basis for psychotherapy 
sessions.  Since June 1970, he had been seen by an analyst on 
a four times per week basis.  He was unemployed, stating that 
he was interested in free-lance writing and hoped that 
eventually he would sell some of his work.  He stated that he 
had been having some problems, such as being scared of 
people, especially women.  He spoke in a rather 
circumstantial manner, without relating too much data about 
himself.  He responded to specific questions briefly but 
adequately.  His principal complaint was that at times he 
felt lethargic, with very little interest in doing things or 
in having any type of relationship with people.  The mental 
status examination revealed a rather intelligent individual 
who showed no impairment of memory for recent and remote 
events.  Sensorium was clear, and comprehension, attention 
span, and fund of knowledge were adequate.  There was no 
disorientation in any of the three spheres.  He denied any 
abnormal trends, hallucinations, or delusions.  He did not 
feel that people were persecuting him, or that his thinking 
was "mixed up."  He was noted to have an appropriate 
affect.  The diagnosis was schizophrenia, paranoid type, in 
fair remission.

The veteran's disability rating was reduced to 10 percent 
disabling from January 1972.  

The veteran submitted a letter from Dr. H. M. dated in 
February 1973.  The doctor noted that the veteran had a 
diagnosis of paranoid schizophrenic with obsessive-compulsive 
features.  Review of the letter does not indicate any 
description of the level of the veteran's disability.

The veteran was again examined by VA in April 1973.  He 
reported seeing private psychiatrists up until June 1972, 
after that he had to transfer to the VA hospital in Long 
Beach because of insufficient funds.  He had only seen 
outpatient psychiatrists on a couple of occasions since 
January 1973.

It was further reported that he had been attending Harbor 
College on a full-time basis since June 1972.  His principal 
complaint was that he was constantly worried and fearful of 
bumping into somebody or hitting someone with his car.  He 
often called the police to find out if they were looking for 
him for some property damage.  He stated that he found it 
difficult to concentrate because he slept about 15 hours a 
day.  He denied the use of any drugs except, occasionally, 
marijuana.  His work record was not good because he could not 
hold a job for any length of time without either being fired 
or quitting.  

Mental status examination revealed the veteran to be fairly 
alert and oriented as to time, place, and person.  He related 
spontaneously in a coherent and relevant manner.  He showed 
no inappropriateness of affect.  He denied any suicidal 
thoughts or depressive ideation.  He stated that he was 
frequently concerned about something that he might do, but 
otherwise did not really express any hallucinations or 
delusions.  He showed no evidence of any pressured speech or 
hyperactivity.  The diagnosis was schizophrenia, paranoid 
type, in fair remission. 

The veteran submitted a letter from Dr. J. A., dated in May 
1973.  The doctor noted that the veteran was under his 
psychiatric care from June 1970 to June 1972.  The doctor 
noted that the veteran's psychotic ideation was blatant at 
the beginning of treatment, and was hardly less so at the 
end.  The veteran continued to harbor feelings of 
omnipotence.  He maintained the belief that his thoughts or 
spoken words could have dire consequences.  He was constantly 
concerned that something he might say would result in the 
doctor suffering a coronary attack.  During the last month of 
therapy, he was making almost daily phone calls to police 
headquarters because of a conviction that he had unknowingly 
struck and possibly killed someone with his car.  He feared 
carbon monoxide poisoning from automobile exhaust.

During the period of treatment, the veteran had enrolled in 
Los Angeles City College, but his psychotic reactions 
prevented him from successfully finishing any course.  In the 
spring of 1972, he managed to hold a job as a night watchman 
at a warehouse for a period of almost two months.  He passed 
a civil service examination for cartographer and was 
subsequently employed by the land records office of the city 
of Los Angeles.  However, because of his psychotic reactions, 
he was "let go" after one month.

The veteran was admitted to VA hospitalization from June to 
July 1973.  The diagnosis was obsessive compulsive neurosis.  
He stated that he was unable to function on the outside, 
unable to hold a job, and very afraid of his actions.  He was 
treated for a period of two weeks with Haldol.  He was then 
released, with psychotherapy on an outpatient basis strongly 
recommended.  He agreed that he could function better on the 
outside, and would attend the mental hygiene clinic in his 
area.  The prognosis was guarded.  

The veteran submitted a letter from Dr. H. M., dated in 
November 1981.  The doctor noted that he had seen the veteran 
on four occasions from February to May 1980.  The veteran's 
initial complaints were of terror, inability to concentrate, 
and poor energy.  He was given various allergy and glucose 
tolerance tests that were essentially within normal limits.  
He was noted to have some allergies, and was started on an 
avoidance diet.  The doctor's impression in treating the 
veteran was that the veteran not only had food sensitivities 
but also probably had a schizophrenic reaction in remission.

The veteran was again examined by VA in January 1982.  He 
noted that he was single and had never been married.  He 
thought that he was happy, but wondered why he was leading 
such a life.  He did note that there was a great deal of 
discord in his family.  He reported having held many jobs, 
and was beginning to wonder why he could not keep them.  He 
said that he had had many types of therapy.  He  reported 
having used Thorazine and Mellaril, but had experienced side 
effects that caused him to have an overwhelming illness in 
the form of an allergic response.  He had a great dislike for 
using any medication.

The veteran reported that he was using yoga, which he thought 
might help him.  He reported having lost many jobs because of 
his compulsion to repeat everything he did many times, this 
wore him down very sharply.  He was currently working two 
jobs, and he also did some writing for the screen, but none 
of those were very fruitful.  Although he worked two jobs, 
his income was estimated to be 1000 dollars, his work was 
erratic, and his work record very poor.  

On mental examination the veteran was clean, neat, relevant, 
but seemed a little bit hypoactive.  He continued to complain 
very much of needing to redo everything.  He also had a 
severe hair pulling activity, in which much of his hair was 
missing, and it could be seen that his hair was broken from 
the scalp.  Sometimes he would hear his name called, but he 
knew it was not a hallucination.  He was relevant, oriented, 
coherent, and neat.  He denied any ideas of reference or 
self-consciousness, but added that he could not "think 
straight," and was obsessed with doing things correctly.  
The last job he had lost, was on account of psychiatric 
reasons.  He did not elaborate further.

The veteran was found to be capable of repeating numbers 
forward and backward correctly, but his ability to abstract 
was markedly limited.  The diagnosis was schizophrenic 
reaction, paranoid type, manifested by a very severe 
obsession and compulsion effecting his ability to perform 
adequately.  The latter was fatiguing him markedly, so that 
the veteran could quickly deteriorate and decompensate.  It 
was felt that this obsessiveness and compulsiveness was a 
weak defense against a schizophrenic break.

In a February 1982 rating decision the veteran's disability 
rating was increased to 30 percent disabling from May 1981.  

The veteran was again examined by VA in January 1984.  He had 
complaints of depression, obsessive uncertainty about locked 
doors and gas turned on and off in his rented house, and 
worries about whether he used the hand brake on his car or 
not.  When questioned how his symptoms interfered with his 
ability to work, he said sometimes they did, but he had had 
jobs with unrestricted schedules.  He was currently working 
for the IRS, answering questions from taxpayers about tax 
forms and tax law.  He claimed he had no problems whatsoever 
with his job as a result of his symptoms.

The veteran was not taking any medication, but saw a doctor 
at the VA outpatient clinic once a week for individual 
psychotherapy sessions.  The veteran's work history was 
reviewed.  Miscellaneous jobs were reported from 1969 to 
1973, the veteran worked for McDonald's as a crew person from 
1973 to 1974.  He was a "pizza-man" from 1974 to 1976.  He 
was a sales manager from 1978 to 1981, an inside salesman in 
1981, and a gripman driver from 1981 to 1982.  He had worked 
for the IRS since the previous year.

On mental status examination, the veteran claimed that he 
slept between 8 and 10 hours per night, with no intermittent 
sleep awakening, he occasionally had nightmares about being 
lost in the city.  The veteran's affect was appropriate to 
his mood, which was very slightly anxious.  The veteran 
denied ideas of reference, ideas of influence, paranoid 
delusions, and auditory or visual hallucinations.  The 
veteran admitted to occasional suicidal ideation, but claimed 
it was under control.  The diagnoses were schizophrenia, 
chronic undifferentiated, in remission, and schizoid 
personality disorder with obsessive compulsive features.

The examiner noted the veteran appeared to be in a reasonably 
good state of remission of his psychiatric schizophrenic 
symptomatology.  However, it was emphasized that his 
psychiatric condition was very brittle and that he might 
decompensate with any increase of stress.  The examiner 
thoroughly agreed with the previous psychiatric evaluation 
that highlighted the importance of the veteran's brittle 
condition.  In the view of the examiner, the veteran had 
definite impairment of social and industrial and adaptability 
as a result of the psychotic processes of schizophrenia that 
was in partial remission.

In February 1985, the Board denied an appeal of a reduction 
in the veteran's rating to 10 percent.

The veteran was next examined by VA in January 1986.  The 
examiner reviewed the veteran's treatment folder.  The 
summary as of June 1985, indicated that he had been regular 
in his attendance and had been preoccupied with his struggles 
with authority, had difficulty in maintaining a job.  He had 
aspirations to be a film writer.  He was noted to be less 
withdrawn and sleeping less.  He had moved into his own 
apartment a number of months earlier.  He had gradually 
become much less withdrawn, and the situation at that time 
was that it was felt he would continue to improve.  He stated 
that he was anxious to get a better job.  He was currently 
doing miscellaneous office work.  He was only making about 
200 dollars a month.  Mental status examination revealed no 
evidence of psychotic thought processes.  His memory was 
intact.  He was able to abstract proverbs without difficulty 
and subtract seven from 100 correctly and rapidly.  He had 
adequate insight and judgment.  There was no evidence of any 
type of schizophrenia residuals at that time in his records, 
nor in the interview.  The diagnosis was schizophrenia in 
remission.

VA treatment records dating from 1992 are attached to the 
veteran's claims folder.  An intake screening, dated in March 
1992, contained a diagnosis of obsessive compulsive disorder 
with a current GAF of 50.  He was noted to be a good 
candidate for psychotherapy.  At that time he began to 
undergo biofeedback training, originally intended to lower 
his high blood pressure.  He reported ritualistic compulsive 
checking behavior such as checking his car, kitchen sink, 
stove, house lights, etc.  By August 1990, he was noted to 
have evidence of significant improvement throughout the 
duration of his visit.  He had obtained the optimum levels on 
all his biofeedback ratings.  He had also lowered his blood 
pressure to a level where his doctor reduced the prescription 
medications by 50 percent.  His prognosis was noted to be 
excellent.  

In December 1992, the veteran reported increased feelings of 
self-control that he attributed to biofeedback.  He felt it 
had positively effected his work and interpersonal 
relationships.  He felt he was much better able to control 
himself.  Throughout 1993, he continued to feel enthusiastic 
about his progress with biofeedback and his ability for self-
control.  In April 1993 it was noted he was working as a 
temporary doing clerical work.  He reported no problems in 
this employment "so far," and described it as a good way to 
make some money.  He was noted to be sustaining a marginal 
and fragile adjustment. 

In June 1993 the veteran was noted to relate many musings 
regarding how he had been affected bio-chemically and 
radioactively, and how all society was being manipulated by 
forces in space, controlled malevolently.  He noted that of 
late he had in effect become obsessive in calculating his 
biofeedback progress.  He was noted to be oriented, coherent, 
relevant, and quite verbal and spontaneous.  He generally 
assumed a hurt and angry posture.  His paranoid ideation was 
noted by the therapist to be clearly manifest.  In July 1993, 
the delusional systems were still persisting.  He was 
generally described, as in August 1993, as functioning 
"minimally well."

During the latter part of 1993, the veteran apparently 
underwent increased stress at work.  He was increasingly 
described as fatalistic, depressed, and dissatisfied with his 
employment.

The veteran was next examined by VA in March 1994.  His chief 
complaints were being "spaced out," obsessive thinking, 
inability to handle a job, and isolation from family and 
others.  He stated that he could not "think straight;" he 
was always obsessed that things had to be perfect.  He 
reported that he was unable to hold a job due to anxiety, 
stress, and isolation from co-workers.  He currently had a 
job as a driver.  He made about 600 dollars per month.  He 
had never been married.

On examination, the veteran was noted to be alert, neat, and 
cooperative.  There was no evidence of agitation or 
catatonia.  His mood was anxious and sad.  His affect was 
blunted.  There was no evidence of auditory or visual 
hallucinations, but he stated he would hear his name called.  
He denied any homicidal ideas at that time, but he did have 
suicidal ideas at times.  He had no plan to kill himself.  
His orientation was complete.  His memory was intact.  His 
concentration was fair.  His calculations were fair.  The 
diagnosis was undifferentiated schizophrenic, and obsessive 
compulsive personality disorder, with moderate stressors and 
a GAF score of 55.

The veteran was examined in April 1994 by a private 
psychiatrist for the California Department of Social Services 
for disability evaluation.  He reported that he was currently 
working 30 to 35 hours per week driving a truck.  He noted 
that in the past had been disabled because of excessive 
checking behavior.  He noted that whenever driving over a 
bump or garbage in the road, he would become extremely 
anxious, wondering whether or not he had driven over 
something in the road.  He stated that he would then turn 
around, drive back, and look, making a list of where he 
encountered the experience.  He stated that he then called 
the police to ask if there had been any hit and run accidents 
on the road.  He noted that he had always had obsessive 
checking behavior, such as repeatedly checking the 
refrigerator, his sink, and the door before leaving home.  He 
reported he had undergone extensive psychotherapy, and was 
currently being seen, by a social worker, on a weekly basis 
at the VA clinic on Temple Street.  He stated that this had 
helped significantly.  He also noted that he got biofeedback, 
and felt that this also had been helpful with his anxiety 
level. 

The veteran stated he was somewhat depressed because of 
financial problems, but denied consistent depression, 
suicidal ideation, or psychotic symptoms.  He had a normal 
appetite without recent changes in weight.  He stated that he 
slept well.  
He was noted to currently live alone in a house.  He was 
capable of doing simple household chores: errands, shopping, 
cooking, dressing, and bathing himself.  He got along well 
with his family, friends, and neighbors.  He could handle 
money and pay his own bills.  He got around by himself.  He 
studied Japanese, read, and did yoga for enjoyment.  He was 
noted to currently have an obsessive-compulsive disorder, 
largely in remission.  He had mild checking behavior that was 
impairing and limited.  He denied excessive washing or sexual 
obsessions, but noted obsessions were centered on checking 
and fear of violence, such as driving over pedestrians.  He 
stated that in the past, the symptoms had worsened to the 
point of being disabling in his profession as a truck driver.  
He noted that he was currently applying for disability, 
"just in case."

The examiner did not find the veteran impaired in adapting to 
work and work like situations.  He was working 30 to 35 hours 
a week without difficulty.  And the examiner felt that the 
veteran would have no problems attending consistently in the 
workplace, changes in the job routine, job safety, and 
attendance.  He also had no problems getting on with co-
workers, supervisors, or with the general public.  The 
diagnosis was obsessive compulsive disorder in remission.  
Based upon the criteria in DSM IIIR, his GAF score was 65.  
He was noted to have a fair prognosis.  His disease was 
currently in remission.  He was noted to have a relapsing 
course, and would benefit from behavior therapy or a 
serotonin agent, such as Prozac, should his symptoms worsen.  

In a statement dated in October 1994, the veteran wrote that 
he was seeking a disability rating of at least 50 percent for 
his service connected psychiatric condition.  He reported 
that it was the opinion of a VA psychiatrist, a social worker 
with whom he had consulted on a more are less weekly basis 
for about two years, that his condition warranted a 50 
percent rating.  He noted that he had recently been evaluated 
by a private psychiatrist for Social Security benefits.  The 
psychiatrist reportedly indicated that the obsessive-
compulsive disorder had been found to be not very amenable to 
treatment by psychotherapy.

The veteran further wrote that, at best, he could expect to 
go on living a sheltered, marginally functional life.  He 
reported that the primary and most debilitating symptom was 
his checking behavior.  He had with a diligent effort managed 
to bring the worst of the checking behavior under control, 
but not so much that he was confident of his ability to drive 
a bus or truck.  And he also could not handle the pressures 
of major business work.  In short, he asserted he was 
employable, but only marginally so.  He noted that this was 
after nearly a lifetime of struggling to get himself 
straightened out.  He felt he was losing the battle, and was 
entitled to a little more financial help than he had been 
getting.  

The veteran related that from October 1992 to January 1993 he 
was employed as a tour bus driver.  His only work during this 
period was for about four weeks.  He had managed to barely 
handle that work.  He had not been able to land a job in the 
same field since that time.

A treatment note dated in October 1994, by the veteran's VA 
psychiatrist reported the veteran was continuing biofeedback.  
The veteran was not taking any psychotropic drugs.  He denied 
any psychiatric complaints, as "nothing [he] couldn't 
handle."  

The veteran testified at a hearing before a hearing officer 
at the RO in June 1995.  He reported that he last worked in 
April 1995 as a truck driver.  He noted that he was 
terminated because he falsified time sheets.  He noted that 
it was basically a sweatshop operation, and he just could not 
tolerate the demands of it.  He did not have the wherewithal 
to get a better job.  Prior to that, he had been employed for 
about five years as a classified ads sales representative.  
He had lost that job when the company changed management.  He 
noted that he always had a problem with "anxiety affect."  
He noted that his main social relationship was teaching 
English in Little Tokyo and studying Japanese.  He noted that 
he had a lot of superficial relationships with a lot of 
people there.  He noted that most of his jobs were by 
himself, such as truck driving.

The veteran reported a three-year history of biofeedback 
treatment.  He reported that he had been able to bring the 
compulsive part of his behavior under control.  At times in 
the past he had gone through periods of checking under the 
back wheels of his car to make sure no one was lying there.  
He noted that because he was no longer working, he was able 
to spend more time teaching English, and was largely self-
taught in Japanese.

The veteran noted that the last "satisfying" job he had was 
in the late 1970's as a sales manager in a surveying 
instrument store.  Although the "money was not that good," 
he did get job satisfaction.

He reported that the main symptom of his psychiatric disorder 
was the checking behavior.  He offered an example of getting 
out the front door and having to go back to check whether the 
water was off, or whether his pipe was burning.  He was able 
to control that most of the time by building a mental image 
for a while until he was out the door.

A November 1995 private psychiatric evaluation performed for 
the California Department of Rehabilitation was attached to 
the claims folder.  The diagnosis was chronic paranoid 
schizophrenia and a borderline personality disorder with 
paranoid and dependent features.  The psychiatrist noted that 
the veteran would be able to function in the open job market 
if the environment were well structured with appropriate 
demands, with duties and expectations clearly defined.  It 
was thought likely that he would experience limitation in the 
area of interpersonal relationships.

A July 1996 report to the Social Security Administration 
(SSA) by the VA psychologist administering the veteran's 
biofeedback is of record.  The veteran was noted to have 
ritualistic behavior and verbalizations with excessive 
talking.  He was noted to have paranoid thinking, depression, 
anhedonia, emotional withdrawal or isolation, psychomotor 
agitation or retardation, decreased energy, feelings of guilt 
or worthlessness, difficulty concentrating and thinking, 
thoughts of suicide, pressure of speech, autonomic 
hyperactivity, motor tension, apprehensive expectation, and 
vigilance and scanning.  He had recurrent obsessions or 
compulsions that were a source of marked distress.  He was 
noted to have inflexible and maladaptive personality traits 
that caused either significant impairment in social or 
occupational functioning or subjective distress, with 
pathologically inappropriate suspiciousness or hostility, 
oddities of thought, perception, speech and behavior, and 
persistent disturbance of mood or affect.  The psychologist 
noted that these symptoms did not result in a complete 
inability to function independently outside the area of the 
veteran's home.

The veteran had marked restrictions in activities of daily 
life.  He had extreme difficulty maintaining social 
functioning.  He was described as often having deficiencies 
in concentration or lack of persistence in the completion of 
work related or other tasks that would normally require 
timely completion.  He was noted to repeatedly experience 
episodes of deterioration or decompensation at work or in 
other situations.  At such times, the veteran withdrew from 
the situation and/or experienced exacerbation of his 
symptoms.  The diagnoses were obsessive compulsive disorder, 
generalized anxiety disorder, schizotypal personality 
disorder.  The treatment was noted to consist of biofeedback 
and continued monitoring.  The prognosis for recovery was 
poor with little to no improvement reasonably expected.  He 
was noted to be unable to respond appropriately to work, 
pressure, supervision, or coworkers.  His personality issues 
and anxiety disorder severely impaired the ability to work.

The veteran was examined by VA in October 1996.  He reported 
that he had last worked in approximately July 1995.  He 
complained of depression, hopelessness, lapses of energy, 
obsessive-compulsive checking behavior, and the need for lots 
of sleep.  The examiner did not have access to the veteran's 
claims folder.  The examiner reviewed the veteran's history 
as provided to him by the veteran.  The diagnoses were 
history of schizophrenia, paranoid type, and history of 
anxiety disorder, and obsessive compulsive disorder.

A VA examination was again conducted in March 1997.  The 
veteran complained nervousness, anxiety, depression, being 
"spaced out," stress, "checking" behavior, suicidal ideas, 
and paranoia since 1967.  He was noted to be treated with 
biofeedback, individual psychotherapy, and pharmacotherapy 
under the diagnosis of schizophrenia, paranoid type, for over 
thirteen years at the outpatient clinic.  He was not taking 
any medication at that time.  He had not been employed for a 
"long time."  He slept a lot and studied a lot.  His speech 
was loud and there was evidence of loosening of associations.  
His mood was anxious, his affect was blunted.  There was no 
evidence of hallucinations.  There was evidence of delusional 
ideas, especially paranoid ideas, at times.  The diagnosis 
was schizophrenia, paranoid type, with a GAF of 35.  His 
stressors were noted to be severe due to financial and mental 
problems.

A Social & Industrial Survey was performed of in April 1997.  
The veteran reported that he was currently doing occasional 
odd jobs.  His daily routine consisted of getting up, 
studying until he was exhausted, and going back to sleep.  He 
had two chairs and a clothes hanger in his living room.  In 
front of one chair, where he sat, there were seven small 
piles of paper arranged in a circle.  He used these to 
constantly study Japanese.  He stated that he was mastering 
the language so that he could command a certain amount of 
money.  He was described as a very pleasant person, alert and 
oriented.  He was noted to definitely need assistance with 
housekeeping and organization of personal items.

In an application for increased based on unemployability 
received in April 1998, the veteran reported that he had 
worked between 30 and 40 hours per week as a driver until 
April 1995.  He had attempted to work as a driver in February 
1996.  He further reported that since some time in 1997, he 
had been working between four and six hours per week as an 
English language tutor.  His highest gross income in any 
month had been 100 dollars.

Analysis

Rating Prior to March 27, 1997

The medical evidence shows that the appellant exhibited a 
blunted affect that is, at times, inappropriate.  The most 
consistent and debilitating aspect of his psychiatric 
disorder is the "checking" behavior, a symptom of 
obsessive-compulsive disorder.  He also describes 
intermittent delusions and at times his paranoid ideation is 
noted to be readily apparent.  The Board notes that he has 
undergone treatment with biofeedback from early 1992 to the 
present.  During the early part of that period, through 
approximately the end of April 1995, he was employed as a 
truck driver and apparently in fair control of his mental 
disorder.  However, despite that apparent control, he was 
affected by the checking behavior, was hospitalized during 
1993, and appears in fact to have become obsessed with the 
results of his biofeedback.  In August 1993, he was described 
as functioning minimally well.

The November 1995 evaluation performed for the State of 
California appears to indicate some level of employability.  
While the veteran was diagnosed with chronic paranoid 
schizophrenia, the psychiatrist concluded that the veteran 
would be able to function in the open job market if the 
environment were well structured.  In comparison, the July 
1996 report by a VA psychologist noted the veteran was unable 
to respond appropriately to work, pressure, supervision, or 
coworkers.  His personality issues and anxiety disorder 
severely impaired the ability to work.  During that period 
the veteran was, in fact, unemployed.  It appears that he had 
lost his previous job, in the middle of 1995, because of 
symptomatology associated with his service-connected mental 
disorder.  The veteran has not maintained gainful employment 
since that time.  While there was an opinion in November 
1995, suggesting that the veteran had a limited capacity to 
maintain gainful employment, he has in fact not been able to 
do so.  All of the evidence suggests that the veteran's 
inability to maintain employment is due to his service 
connected psychiatric disability.

The United States Court of Veterans Appeals (Court) has held 
that if any one of the three independent criteria contained 
in Diagnostic Code 9411 in effect prior to November 7, 1996, 
is met, i.e. a demonstrable inability to obtain or retain 
employment, a 100 schedular evaluation is required under that 
code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  The 
former criteria contained in the old and new versions of DC 
9203 is similar to that considered by the Court in Johnson.  
The Board therefore concludes that a total schedular 
evaluation is warranted.  Karnas.  That is, he shows symptoms 
resulting in a total inability to maintain employment or 
total occupational impairment.  With application of 38 C.F.R. 
§ 4.7, and the benefit of the doubt rule, the Board concludes 
that a 100 percent rating is warranted for the period prior 
to March 27, 1997. 

Rating Above 70 Percent on and After March 27, 1997

A rating of 100 percent for paranoid schizophrenia is 
warranted under Diagnostic Code 9203 under current 
regulations for the period after March 27, 1997.  As noted 
above, the veteran exhibits total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes and grossly inappropriate behavior.  Review 
of the social industrial survey shows him to be living alone, 
in circumstances reveal and is having difficulty even 
performing some activities of daily living.

The RO has granted the veteran a total rating based on 
individual unemployability.  This decision contemplates that 
the veteran is unable to maintain gainful employment on 
account of service connected disability.  38 C.F.R. §§ 3.341, 
4.16(a).  Since the only service-connected disability 
consists of the veteran's psychiatric disorder, the RO's 
grant of a total rating is tantamount to a finding that that 
disorder results in total occupational impairment, thereby 
warranting a 100 percent schedular evaluation under the 
provisions of DC 9203.  Therefore, the Board finds that a 100 
percent schedular rating is warranted for the period on and 
after March 27, 1997.


ORDER

A 100 percent disability rating for schizophrenia, paranoid 
type, is granted prior to March 27, 1997, subject to the laws 
and regulations pertaining to effective dates and the payment 
of monetary benefits.

A 100 percent rating for schizophrenia, paranoid type, is 
granted for the period from March 27, 1997, subject to the 
laws and regulations pertaining to effective dates and the 
payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

